Beck, J.
i. criminal eflect^ofPre-: versal. The statute provides that in criminal cases the State may appeal to this court. Code, § 4521. The effect of a decision of this court in such cases is prescribed ^11 section 4539, in the following language: “If the appeal be taken by the State, the Supreme Court cannot reverse the judgment, or modify it so as to increase the punishment, but may affirm it, and shall point out any error in the proceedings, or in the measure of punishment, and its decision shall' be obligatory on the District Court, as the correct exposition of the law.” Under this provision the Supreme Court cannot interfere with the judgment of the District Court on an appeal of this character. The effect of the decision in this court is nothing more than an authoritative exposition of the law to be followed by the inferior courts. This provision applies to all appeals by the State, whether they be from judgments rendered upon trials on the merits, or judgments upon demurrers and motions. The decision in the District Court ends the proceedings so far as the case stands against the defendant, and it is only brought to this court as the foundation of an exposition of the law to be announced here.
The fact that a procedendo issued in the usual form, requiring the District Court to proceed with the case as if no judgment had been entered, does not lead to a different conclusion. No such writ'should have been issued. It cannot abrogate the plain provision of the statute and give the court below jurisdiction not conferred by law.
Affirmed.